DETAILED ACTION
Remarks
	This Office Action fully acknowledges Applicant’s remarks filed on January 21st, 2021.  Claims 1-3, 5, 7-9, 12-17, 22, 23, 30, and 31 are pending.  Claims 4, 6, 10, 11, 14, 18-21, and 24-29 are canceled.  Claims 30 and 31 are newly added.  Claim 31 is withdrawn from consideration.

Election/Restrictions
Newly submitted claim 31 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Newly submitted claim 31 is drawn to a patentably distinct imaging analyzer, which is constructed, arranged, and functioning so as to be materially different and functioning in a distinct fashion from that of the originally-elected claim 1.  Notably, claim 31 includes a housing comprising a loading tray, and wherein the at least one disposable sample cartridge comprises a plurality of growth chambers, a plurality of imaging chambers connected respectively thereto, reagents for running capture assays in parallel, an imaging platform, and motor systems, as recited therein, which are distinct from that of claim 1.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for 31 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The  recitation to location at which the processes of “reagent and liquid handling…” take place does not provide to further limit the subject matter of claim 1, which is drawn to a device, and wherein such recitation does not provide to further limit a structure thereof nor a particular functionality with respect to a structure thereof.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-3, 5, 7, 9, 13, 15, and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Straus (US 2003/0170613) in view of Alavie et al. (US 2006/0210435), hereafter Alavie, and in view of Luotola et al. (USPN 4,777,145), hereafter Luotola.
Regarding claim 1, Straus discloses an imaging analyzer (abstract, sentences 1-2; identifying targets by labeling and detecting them using imaging) comprising: a sample cartridge (paragraph 333, sentence 3, 'assay container'; paragraph 374, sentences 2-3; containers for samples), wherein said sample cartridge contains a sample (paragraph 374, sentences 2-3) and comprises a detection area having a shortest linear dimension of greater than or equal to 1 mm (paragraph 87, last two sentences, imaged section measuring 0.8cm x 0.5cm; paragraph 374,sentence 3, test tubes) for detection of a target potentially in said sample (paragraph 44); a component (fig. 11 and paragraph 163,sentence 6; magnet for magnetic selection) for applying a 
Further, Straus discloses utilizing digital software to identify and quantify the target microcolonies (pars. [0145,0163,0167,0219,0258,0314,0331], for example). Regarding claims 25-27, Straus further discloses a mechanism that causes liquid flow inside said sample container (fig. 26 and paragraphs 213-214; flow-through assay).  With regard to claim 30, the recitation is drawn to process recitations not afforded patentable weight within a device claim, and wherein Straus (as modified below) provides to disclose all of claimed structural elements, commensurately as provided herein.
Further, as in claim 1, Straus does not specifically disclose a dye cushion comprising a dye and density agent where the dye cushion physically and optically sequesters the sample from the detection area.


Luotola discloses an immunoassay method using magnetic particles (abstract).  Luotola discloses providing a dye cushion 6 comprising a dye and a density agent given by a liquid layer of higher density/heavy liquid (i.e. having a density agent given by a chemical component thereof affording such density) and includes a dye for absorbing wavelengths of both fluorescence excitation and emission, and the liquid dye cushion is at the bottom of the well that physically and optically sequesters the sample from the detection area, and wherein emptying and washing can be omitted (lines 13-46, col. 2, figs. 1-3, for example).
It would have been obvious to one of ordinary skill in the art to modify Straus to include a dye cushion comprising a dye and density agent such as taught by Luotola in which Luotola likewise provides a similar immunological fluorometric assay system with magnetic particle/application to that of Straus and utilizing such a liquid dye cushion that physically and optically sequesters the sample from the detection area provides a dense layer for separating of bound parts and provides for reducing interference and noise from unbound parts and external influences so as to provide more accurate optical assays of the immunoassay.


It would have been obvious, to one having ordinary skill in the art at the time the invention was made, to modify the system of Straus with the teaching of Alavie, since one would have been motivated to make such a modification for protecting a system and its sample containers that can provide rapid and reliable detection (paragraph 3) as implied from Alavie.  This is further seen with respect to the provision of connecting the magnet thereto as Straus provides that it is desired to apply a magnet for applying a selective magnetic force to the sample container (see par. [0163], fig. 11) for selectively drawing the magnetic particles and viruses and fluorescent particles associated with the magnetic particles to be drawn to the clear well-bottom so as to be imaged by the CCD and incorporation and connection to a housing is well within the routine and ordinary skill of the artisan so as to form and provide an integrated system for likewise purposes and would have a reasonable expectation of success therein.
Regarding claims 2-3, Straus as modified above suggests the system of claim 1 as recited above. Straus further discloses wherein said selective force moves magnetic particles (fig. 11 and paragraph 163, sentence 6; via a magnet for magnetic selection) necessarily with an average diameter of less than 0.5 mm and an average density of less than 2 g/cm3 (paragraph 163, sentence 6; since the magnet will attract the smaller plurality of particles that will fit the above profile) through a liquid in said sample container that is held a fixed position (paragraph 163, sentence 6; microtiter dish placed on the magnet) in said analyzer over a distance of (fig. 11, distance from the magnet to

Regarding claim 7, Straus further discloses wherein said analyzer illuminates (fig. 4, via the excitation laser) said sample (fig. 4, at the
location of the sample) container (paragraph 333, sentence 3, 'assay container'; paragraph 374, sentences 2-3; containers for samples).
Regarding claim 9, Straus as modified above suggests the system of claim 1 as recited above. However, Straus fails to specifically disclose the functionality of the analyzer accommodating introduction of said sample containers as single or as multiple units.
Alavie further teaches accommodating introduction of sample containers as single or as multiple units (fig. 1, via the microplate carrier tray
(paragraph 101, last sentence).
It would have been obvious, to one having ordinary skill in the art at the time the invention was made, to further modify the system of Straus as modified above with the teaching of Alavie, since one would have been motivated to make such a modification for providing easy access and manipulation (fig. 1, with door #110 (paragraph 101, sentence 3))as implied from Alavie, as well as providing increased throughput to assays.
Regarding claim 13, Straus as modified above suggests the system of claim 1 as recited above. However, Straus fails to disclose a carousel mechanism that can move a sample container between locations on said analyzer.
Alavie further teaches a carousel mechanism that can move a sample container between locations on an analyzer (paragraph 112, sentence 3; standard carousel for holding sample containers).
It would have been obvious, to one having ordinary skill in the art at the time the invention was made, to further modify the system of Straus as modified above with the teaching of Alavie, since one would have been motivated to make such a modification for more easily moving samples around.
Regarding claim 15, Straus as modified above suggests the system of claim 1 as recited above.  However, Straus fails to disclose a bar code reader.
Alavie further teaches a bar code reader (fig. 1, bar code reader #115).
It would have been obvious, to one having ordinary skill in the art at the time the invention was made, to further modify the system of Straus as modified above with the teaching of Alavie, since one would have been motivated to make such a modification for automating the system to provide easier identification of samples (title and paragraph 111, sentence 1) as implied from Alavie.

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Straus in view of Alavie, and Luotola as applied to claims 1-3, 5, 7, 9, 13, 15, and 30 above, and further in view of Hochman (US 2002/0055092).
Straus discloses illuminating (fig. 4, with the excitation

Hochman, which is in the field of analyzers (title), teaches light emitting diodes for illuminating (paragraph 77, sentence 4).
It would have been obvious, to one having ordinary skill in the art at the time the invention was made, to further modify the system of Straus as modified above with the teaching of Hochman, because of the following rationale. Since the prior art (Le., Hochman) shows that light emitting diodes and lasers were equivalent structures known in the art (paragraph 77, sentence 4) at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute one type of light source for the other. One would have been motivated to make such a modification for having lower energy consumption with light emitting diodes.

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Straus in view of Alavie, and Luotola as applied to claims 1-3, 5, 7, 9, 13, 15, and 30 above, and further in view of Roach et al. (USPN 6,764,648), hereafter Roach.
Straus fails to disclose a robotic gantry that can move a sample container between locations on said housing, and a mechanical track mechanism that can move a sample container between locations on said housing.
Roach, which is in the field of analyzers (title), teaches a robotic gantry (col. 14, lines 24-30) that can move a sample container (col. 14, lines 24-30; microchannels) between locations on an analyzer (col. 14, lines 24-30; for analysis), and a mechanical 
It would have been obvious, to one having ordinary skill in the art at the time the invention was made, to further modify the system of Straus as modified above with the teaching of Roach, since one would have been motivated to make such a modification for easier handling and higher throughput analysis (col. 2, lines 19-23) as implied from Roach.
Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Straus in view of Alavie, and Luotola as applied to claims 1-3, 5, 7, 9, 13, 15, and 30 above, and further in view of Palmeri et al.(US 2005/0220670), hereafter Palmeri.
Straus fails to disclose an incubator that accommodates sample containers in an enclosure that stably maintains an average temperature within 2 degrees Celsius of a temperature set point.
Palmieri, which is in the field of analyzers (title), teaches an incubator that accommodates sample containers in an enclosure that stably maintains an average temperature within 2 degrees Celsius of a temperature set point (paragraph 28, last two sentences).
It would have been obvious, to one having ordinary skill in the art at the time the invention was made, to further modify the system of Straus as modified above with the teaching of Palmieri, since one would have been motivated to make such a modification for maintaining samples in a desired state.

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Straus in view of Alavie, and Luotola as applied to claims 1-3, 5, 7, 9, 13, 15, and 30 above, and further in view of Cline et al. (US 2008/0032328), hereafter Cline.
Straus fails to disclose a printer, electronic monitor, and/or system for connections to an external communication network.
Cline, which is in the field of analyzers (paragraph 75, sentence 2; IN Cell Analyzer), teaches a printer, electronic monitor, and/or system for connections to an external communication network (paragraph 75, last sentence).
It would have been obvious, to one having ordinary skill in the art at the time the invention was made, to further modify the system of Straus as modified above with the teaching of Cline, since one would have been motivated to make such a modification for more easily transferring information to remote locations (paragraph 75, last sentence) as implied from Cline.



Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Straus in view of Alavie, and Luotola as applied to claims 1-3, 5, 7, 9, 13, 15, and 30 above, and further in view of Farrelly et al. (US 2007/0184546), hereafter Farrelly.
Straus fails to disclose integrated scheduling software for managing the movement of one or more sample containers between different locations.
Farrelly, which is in the field of analyzers (paragraph 58, including INCell Analyzer 1000 and 3000), teaches integrated scheduling software for managing 
It would have been obvious, to one having ordinary skill in the art at the time the invention was made, to further modify the system of Straus as modified above with the teaching of Farrelly, since one would have been motivated to make such a modification for more easily moving sample containers in a timely fashion.

Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Straus in view of Alavie, and Luotola as applied to claims 1-3, 5, 7, 9, 13, 15, and 30 above, and further in view of Hermann, Jr. (USPN 4,129,419), hereafter Hermann.
Straus fails to disclose accommodating a sample container that has height greater than 8 mm.
Hermann, which is in the field of analyzers (title), teaches accommodating a sample container (fig. 1, test tube #4) that necessarily has height greater than 8 mm (col. 5, lines 67-68; since the test tube already has a diameter of10mm).
It would have been obvious, to one having ordinary skill in the art at the time the invention was made, to further modify the system of Straus as modified above with the teaching of Hermann, since one would have been motivated to make such a modification for having containers that can carry a larger sample and be easier to handle.



Response to Arguments
Applicant's arguments filed January 21st, 2021 have been fully considered but they are not persuasive.
With regards to claims 1-7, 9, 13, 15, 20, and 25-27 rejected under 35 USC 103 as being unpatentable over Straus in view of Alavie, Clemens, and Luotola, Applicant traverses the rejection.
Applicant asserts that Straus is consistent throughout that unbound material is removed by washing.
	Applicant asserts that given that Straus requires washing away unbound particles, to propose a combination that includes a dye cushion would require some new engineering to make the dye cushion compatible with washing.
	Examiner maintains that Luotola provides an obvious secondary reference to that of Straus for its teachings to the claimed imaging analyzer device.
	Further, and as clearly seen through Luotola, Luotola is likewise concerned with washing away unbound particles as disclosed in Luotola in lines 29-57, col. 2, for example. 
 It is thereby seen that employing the density agent of Luotola to the imaging device of Straus would not provide to render the device inoperable as the density agent of Luotola likewise provides for such washing of unbound particles as likewise desired in Straus.  
The manner in which one washes away unbound material is not persuasive as the claims are drawn to a device in which no such particular washing step(s) are afforded or claimed herein.

As similarly discussed above, Applicant’s additional discussion toward considerations relative to various washing steps are not persuasive and not commensurate in scope with the claims, wherein the claims are drawn to a device wherein the claims do not afford or rely upon any particular washing step(s).
As discussed above, the structural modification as given by Luotola clearly has basis in combination with the imaging device of Straus, wherein Luotola likewise provides an arrangement which allows for washing as likewise desired in Straus, and such dense dye layer additionally affords benefits in imaging as discussed above.
Examiner further notes that Applicant’s discussion of unexpected results are unsubstantiated and evidence has not been provided.


Applicant further asserts that nothing in Straus or Luotola establishes an expectation of success for an automated analyzer that allows detection of individual 
Examiner maintains that the cited prior art of Straus, Luotola, Alavie, and Clemens*** (and further with respect to Roach, Palmieri, Cline, Chow, Aruga, Farrelly, and Herman) provide to commensurately disclose the structural arrangement of the imaging analyzer, as claimed, and capable of functioning as claimed. ***Examiner notes that the reference to Clemens has been removed as claims 25-27 have been canceled, which were concerned with the mechanisms and aspect thereof which Clemens had been previously applicable***
With respect to the “allows detection of individual cells,” Examiner notes that claim 1 recites “…a photoelectric array detector connected to the housing and disposed to receive the optical signal and produce a large area image of individual particles deposited on the detection area.”
As discussed above in the body of the action, Straus commensurately discloses such a structured and arranged photoelectric array detector (figs. 4,11 and paragraphs 142,145,163,256; CCD array imaging apparatus in Straus, for example), wherein the photoelectric array detector is commensurately disposed as claimed, and Straus also discloses a collecting lens as claimed (see pars. 147,149 of Straus, for example), and thus said to be fully capable of receiving and producing a large area image of individual particles deposited on the detection area. 
Straus also discloses that the invention has the ability to survey large samples for low levels of targets by way, in part, of its ability to detect individual cells and viruses without magnification (pars. [0036,0142,0155,0157], for example).

Herein, the claims are drawn to a device and Applicant has failed to provide a structural distinction between the prior art device and that of the claims, wherein the provided prior art positively claimed the structured arrangement, as claimed, and is fully capable of functioning in as much as claimed and required herein, as seen through the above discussion.
The remaining dependent claims are maintained for the reasons discussed in the body of the action wherein there are no such deficiencies with respect to the base independent claim 1 as seen from above.

Newly added claim 30 is further rejected under 35 USC 103, as well as under 35 USC 112b/4th paragraph as being an improper dependent claim that fails to limit the subject matter of independent claim 1.

Newly added claim 31 is withdrawn from consideration for the reasons discussed above in the body of the action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NEIL N TURK/          Primary Examiner, Art Unit 1798